 

Exhibit 10.2

THIRD AMENDMENT TO SERVICES AGREEMENT

 

THIS THIRD AMENDMENT TO SERVICES AGREEMENT (the “Third Amendment”), effective as
of October 1, 2019 (the “Effective Date”), is between Verrica Pharmaceuticals
Inc., a Delaware Corporation (the “Company”) and PBM Capital Group, LLC, a
Delaware limited liability company (“PBM”). Company and PBM are collectively the
“Parties”.

 

RECITALS

 

WHEREAS, the Parties entered into a Services Agreement effective August 14, 2016
(the “Services Agreement”) where, in pertinent part, the Company retained PBM to
provide certain accounting, back office support, and other services (the
“Services”) to the Company;

 

WHEREAS, the Parties subsequently executed an Amendment to Services Agreement on
March 29, 2018 (the “Amendment”) and a second Amendment to Services Agreement on
January 1, 2019 (the “Second Amendment”), both of which were to adjust the fees
set forth in the Services Agreement to reflect the Company’s then current
utilization of the Services under the Services Agreement; and

 

WHEREAS, the Company has again reduced and/or eliminated its need for certain
Services since the execution of the Second Amendment and, accordingly, the
Parties now desire to adjust the fees set forth in the Services Agreement to
reflect the Company’s current utilization of such Services, as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree to amend the Services Agreement as follows:

1.Incorporation of Recitals by Reference.  The above Recitals are hereby
incorporated into this Third Amendment.

2.Effective Date.  The Parties agree that the changes agreed upon in this Third
Amendment shall be effective in all respects as of the above-referenced
Effective Date.

 

3.Amendment of Fee.  The Parties agree that, upon the Effective Date, Section 4
of the Services Agreement, “Management Fee”, shall be amended to remove “$26,333
per month” in such Section and replace it with “$5,000 per month (the “Fee”).”

 

 

--------------------------------------------------------------------------------

 

4.Amendment of Termination Provisions.  The Parties agree that, upon the
Effective Date, Section 5(c) of the Services Agreement shall be amended to:

 

a.Remove both the functional area and fee adjustment line item in its entirety
for (i) Human Resources and (ii) Contract Administration and Legal Support; and

 

b.Revise the fee adjustment in the functional area of:

 

(i)Manufacturing/CMC by removing the “$5,395.83” number in such line item in
such Section and replacing it with “$2,000.00”; and

 

(ii)Business Development/Strategic Planning by removing the “18,395.83” number
in such line item in such Section and replacing it with “$3,000.00”.

 

5.Effect of Amendment.  Except as otherwise provided herein, all other
provisions of the Services Agreement are hereby ratified and confirmed and all
the terms, conditions, and provisions thereof remain in full force and effect.

IN WITNESS WHEREOF, the Company and PBM have caused this Third Amendment to
Services Agreement to be duly executed as of the Effective Date first above
written.

 

COMPANY:

 

 

 

Verrica Pharmaceuticals Inc.

 

 

 

By:

 

/s/ Ted White

 

 

Ted White, President & CEO

 

 

 

PBM:

 

 

 

 

 

PBM Capital Group, LLC

 

 

 

By:

 

/s/ Paul B. Manning

 

 

Paul B. Manning, CEO

 

2

 